243 F.3d 1299 (11th Cir. 2001)
Ronald WASHINGTON, a.k.a. Boo Washington, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 00-10426Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
March 9, 2001.March 27, 2001.

Appeal from the United States District Court for the Southern District of  Alabama. (No. 98-01043-CV-AH-C), Alex T. Howard, Jr., Judge.
Before BLACK, MARCUS and COX, Circuit Judges.
PER CURIAM:


1
We review Ronald Rene Washington's appeal of the district court's dismissal of  his 28 U.S.C.  2255 motion as untimely. We reverse.

Background

2
In April 1994, Washington was convicted of conspiring to distribute crack  cocaine. This court affirmed Washington's conviction and sentence in July 1997.  Washington then petitioned the Supreme Court for a writ of certiorari; his  petition was denied on October 6, 1997.1 See Washington v. United States, 522  U.S. 895, 118 S.Ct. 239, 139 L.Ed.2d 169 (1997). Following the denial of his  certiorari petition, Washington completed and signed pro se a form  2255  motion, dating the motion October 6, 1998. Washington's motion was received by  the clerk of the district court on October 21, 1998. The Government moved to  dismiss, contending that Washington had failed to file his motion within   2255's one-year statute of limitations. The district court dismissed  Washington's motion as untimely. We review the district court's determination de  novo. See Steed v. Head, 219 F.3d 1298, 1300 (11th Cir.2000).

Discussion

3
AEDPA provides that, barring other circumstances not relevant here, the one-year  limitation period to file a motion to vacate runs from the "date on which the  judgment of conviction becomes final." 28 U.S.C.  2255. This court has yet to  address at what point a conviction becomes final in cases where a defendant is  unsuccessful on appeal and thereafter files a petition for a writ of certiorari  with the Supreme Court. The courts that have addressed the question have  uniformly held that the time period begins to run when the Supreme Court either  denies certiorari or issues a decision on the merits. See United States v.  Thomas, 203 F.3d 350, 355 (5th Cir.2000); United States v. Marcello, 212 F.3d  1005, 1008 (7th Cir.), cert. denied, --- U.S. ----, 121 S.Ct. 188, 148 L.Ed.2d  130 (2000); Kapral v. United States, 166 F.3d 565, 570 (3d. Cir.1999); Rogers v.  United States, 180 F.3d 349, 352 (1st. Cir.1999), cert. denied, 528 U.S. 1126,  120 S.Ct. 958, 145 L.Ed.2d 831 (2000); United States v. Simmonds, 111 F.3d 737,  744 (10th Cir.1997). We are persuaded by the analysis of our sister circuits and  hold that Washington's conviction became final on October 6, 1997, the day the  Supreme Court denied his certiorari petition.


4
The question therefore becomes whether Washington's motion was filed within  AEDPA's one-year statute of limitations. Federal Rule of Civil Procedure 6(a)  provides that "[i]n computing any period of time prescribed or allowed by ...  any applicable statute, the day of the act, event or default from which the  designated period of time begins to run shall not be included." See Fed.R.Civ.P.  6(a). Here, the time for Washington to file his  2255 motion was triggered by  the October 6, 1997 denial of certiorari by the Supreme Court. Applying AEDPA's  statute of limitations in the light of Rule 6(a) and computing the time from the  day following the Court's decision, we conclude that Washington had until  October 7, 1998 to file his  2255 motion.


5
The district court dismissed Washington's motion because it was not received by  the clerk until October 21, 1998. This was in error. We have previously held  that a prisoner's pro se  2255 motion is deemed filed the date it is delivered  to prison authorities for mailing. See Adams v. United States, 173 F.3d 1339,  1340-41 (11th Cir.1999). The Government now concedes that the "mailbox rule"  should have been applied in this case.2


6
Under the mailbox rule, the burden is on prison authorities to prove the date a  prisoner delivered his documents to be mailed. See Garvey v. Vaughn, 993 F.2d  776, 781 (11th Cir.1993). Absent evidence to the contrary in the form of prison  logs or other records, we will assume that Washington's motion was delivered to  prison authorities the day he signed it, October 6, 1998. The Government has  offered no evidence to support a conclusion that the motion was delivered at a  later date. Because Washington's motion was delivered to prison authorities  within one year of his judgement of conviction becoming final, the motion was  timely and the district court erred in granting the motion to dismiss.


7
REVERSED AND REMANDED.



NOTES:


1
 The district court's finding that the Supreme Court denied Washington's petition  on October 9, 1997 was in error.


2
 At the time it moved to dismiss Washington's motion as untimely, the Government  failed to call to the attention of the district court either the mailbox rule or  the fact that it should be applied in this case.